                       IN THE UNITED STATES DISTRICT COURT FOR
                        THE EASTERN DISTRICT OF TENNESSEE AT
                                    CHATTANOOGA


 PATRICK CRAVEN, M.D.,         )
                               )
       Plaintiff,              )
                               )
 v.                            )                             1:18-cv-0023-JRG-CHS
                               )                             Jury Demand
 STATE OF TENNESSEE;           )
 MARIE WILLIAMS, COMMISSIONER, )
 TENNESSEE DEPARTMENT OF       )
 MENTAL HEALTH AND SUBSTANCE )
 ABUSE; DR. TERRY HOLMES;      )
 MEDICAL DIRECTOR, TENNESSEE )
 DEPARTMENT OF MENTAL HEALTH )
 AND SUBSTANCE ABUSE; and      )
 DR. LYDIA HAREN, CLINICAL     )
 DIRECTOR, MOCCASIN BEND       )
 MENTAL HEALTH INSTITUTE,      )
                               )
       Defendants.             )


             JOINT MOTION TO REMOVE CASE FROM ACTIVE DOCKET


        Plaintiff Patrick Craven, M.D. and Defendants State of Tennessee; Marie Williams, in her

 official capacity as Commissioner of the Tennessee Department of Mental Health and Substance

 Abuse Services; Dr. Terry Holmes, in his official capacity as Medical Director of the Tennessee

 Department of Mental Health and Substance Abuse Services; and Dr. Lydia Haren, in her official

 capacity as Clinical Director of the Moccasin Bend Mental Health Institute (collectively the

 “Parties”), by and through their respective counsel, jointly move the Court to remove this matter

 from the active trial docket and to place it on the inactive docket. As grounds for the Motion, the

 Parties would show that: (a) they have agreed to recommend resolution of this litigation pursuant

 to Tenn. Code Ann. § 20-13-103; (b) they wish to be relieved of the obligations of the trial docket

                                                 1

Case 1:18-cv-00231-JRG-CHS Document 21 Filed 05/28/19 Page 1 of 3 PageID #: 83
 while the statutory review process is ongoing; and (c) they have agreed that Defendants should be

 excused from their May 31, 2019 responsive-pleading deadline because the statutory review

 process is underway. The Parties will notify the Court at the conclusion of the statutory review

 process as to whether the proposed, non-trial resolution of this matter is authorized by the

 necessary state officials or whether this matter must be returned to the active trial docket. For

 these reasons, the Parties respectfully request that the Court grant their Joint Motion to remove

 this action from the active trial docket throughout the pendency of the review process mandated

 by Tenn. Code Ann. § 20-13-103.


                                             Respectfully submitted,

                                             HERBERT H. SLATERY III
                                             ATTORNEY GENERAL AND REPORTER

                                              s/ Colleen E. Mallea
                                             Colleen E. Mallea, BPR #032238
                                             Matthew D. Janssen, BPR #35451
                                             Assistant Attorney General
                                             Education and Employment Division
                                             UBS Tower, 18th Floor
                                             P.O. Box 20207
                                             Nashville, TN 37202-0207
                                             (615) 741-2472
                                             colleen.mallea@ag.tn.gov
                                             matthew.janssen@ag.tn.gov
                                             Attorneys for Defendants



                                             s/ Brad Gilmore (w/ permission by C. Mallea)
                                             M. Bradley Gilmore, BPR #013804
                                             bgilmore@plcslaw.com
                                             PARKER, LAWRENCE, CANTRELL & SMITH
                                             201 Fourth Avenue N., Suite 1700
                                             Nashville, TN 37219
                                             (615) 255-7500
                                             (615) 242-1515 (fax)
                                             Attorneys for Plaintiff

                                                2

Case 1:18-cv-00231-JRG-CHS Document 21 Filed 05/28/19 Page 2 of 3 PageID #: 84
                                  CERTIFICATE OF SERVICE

        I hereby certify that on May 28, 2019, a copy of this Joint Motion to Remove Case from
 Active Docket was filed electronically. Notice of this filing will be sent by operation of the
 Court’s electronic filing system to all parties indicated on the electronic filing receipt as follows:

                                         M. Bradley Gilmore
                                 Parker, Lawrence, Cantrell & Smith
                                201 Fourth Avenue North, Suite 1700
                                         Nashville, TN 37219
                                       bgilmore@plcslaw.com

 Parties may access this filing through the Court’s electronic filing system.




                                                   3

Case 1:18-cv-00231-JRG-CHS Document 21 Filed 05/28/19 Page 3 of 3 PageID #: 85
